JUDGMENT
Musgrave, Judge:
Upon review of Silicon Metal From Brazil; Final Results of Redetermination Pursuant to Court Remand (Mar. 12, 2001) (“Remand Results”) issued by the United States Department of Commerce, International Trade Administration, following the Court’s remand order in American Silicon Technologies v. United States, 24 CIT 1126, 118 F. Supp. 2d 1329 (2000), in the absence of comments by any party and upon finding that Commerce has complied with the Court’s instructions, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and it is further
Ordered that all issues having been decided, this action is concluded.